Case 2:20-cv-02501-JXN-ESK Document 33 Filed 05/24/21 Page 1 of 3 PageID: 210




RACHAEL A. HONIG
Acting United States Attorney
ALLAN B. K. URGENT
BROOKS E. DOYNE
Assistant United States Attorneys
970 Broad Street, Suite 700
Newark, NJ 07102
Main Tel.: (973) 645-2700

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 YAZMIN JUÁREZ COYOY, on her             HON. KEVIN MCNULTY
 own behalf and as surviving parent
 of MARIEE CAMYL NEWBERRY                Civil Action No. 2:20-cv-02501-KM-ESK
 JUÁREZ,

              Plaintiff,                 CONSENT ORDER

       v.

 UNITED STATES OF AMERICA,

              Defendant.


      Whereas the parties agree that permitting Defendant United States to file an

early motion for summary judgment based on jurisdictional defenses in the Federal

Tort Claims Act would preserve the parties’ resources and be in the best interests of

judicial economy; and

      Whereas, the parties agree that, in the event Plaintiff requires discovery to

respond Defendant’s motion for summary judgment, Plaintiff may seek limited

discovery on the jurisdictional issues posed by Defendant’s motion for summary

judgment pursuant to Fed. R. Civ. P. 56(d); and
Case 2:20-cv-02501-JXN-ESK Document 33 Filed 05/24/21 Page 2 of 3 PageID: 211




       Whereas, the parties agree that, by Defendant agreeing that Plaintiff may seek

limited discovery on the jurisdictional issues posed by Defendant’s motion for

summary judgment, Defendant preserves and has not waived any objection to any

particular discovery request to be propounded by Plaintiff on the jurisdictional issues

posed by Defendant’s motion for summary judgment;

       and for good cause shown,

       IT IS on this 24th day of May 2021:

      ORDERED that the service of early disclosures under Fed. R. Civ. P. 26(a)(1)

and the submission of a joint discovery plan shall be deferred until after Defendant

files its motion for summary judgment; and

      IT IS FURTHER ORDERED that Defendant United States shall file its motion

for summary judgment by no later than July 23, 2021, Plaintiff shall have until

September 20, 2021 to file opposition papers to the motion, and Defendant shall have

until October 12, 2021 to file any reply papers.




                                                   HON. EDWARD S. KIEL
                                                   United States Magistrate Judge



                                                    /s/ Edward S. Kiel




                                           2
Case 2:20-cv-02501-JXN-ESK Document 33 Filed 05/24/21 Page 3 of 3 PageID: 212




      I consent to the form and entry of the foregoing Order.


 ARNOLD & PORTER                             RACHAEL A. HONIG
 KAYE SCHOLER LLP                            Acting United States Attorney
 One Gateway Center, Suite 1025              970 Broad Street, Suite 700
 Newark, NJ 07102                            Newark, NJ 07102

 s/Paul J. Fishman                           By: s/Allan B. K. Urgent
 ____________________________                _______________________________
 Paul J. Fishman, Esq.                       Allan B. K. Urgent
                                             Brooks E. Doyne
                                             Assistant United States Attorneys




                                         3
